Name: 94/983/ECSC: Commission Decision of 22 December 1994 concerning the conclusion on behalf of the European Coal and Steel Community of the Second Additional Protocol to the Europe Agreement between the European Communities and their Member States of the one part, and Romania, of the other part, and to the Interim Agreement on trade and trade-related matters between the European Community and the European Coal and Steel Community and Romania
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 1994-12-31

 Avis juridique important|31994D098394/983/ECSC: Commission Decision of 22 December 1994 concerning the conclusion on behalf of the European Coal and Steel Community of the Second Additional Protocol to the Europe Agreement between the European Communities and their Member States of the one part, and Romania, of the other part, and to the Interim Agreement on trade and trade-related matters between the European Community and the European Coal and Steel Community and Romania Official Journal L 378 , 31/12/1994 P. 0009 - 0010 Finnish special edition: Chapter 11 Volume 37 P. 0298 Swedish special edition: Chapter 11 Volume 37 P. 0298 COMMISSION DECISIONof 22 December 1994concerning the conclusion on behalf of the European Coal and Steel Community of the Second Additional Protocol to the Europe Agreement between the European Communities and their Member States of the one part, and Romania, of the other part, and to the Interim Agreement on trade and trade-related matters between the European Community and the European Coal and Steel Community and Romania(94/983/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Having regard to the conclusions of the European Council which took place in Essen on 9 and 10 December 1994, Whereas the Commission has negotiated on behalf of the Commission a Second Additional Protocol to the Europe Agreement with Romania and to the Interim Agreement on trade and trade-related matters with Romania; Whereas it is necessary to approve this Second Additional Protocol; Whereas the conclusion of the Second Additional Protocol is necessary to attain the objectives of the Community set out in particular in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community; Whereas the Treaty did not make provision for all the cases covered by this Decision, Having consulted the Consultative Committee and with the unanimous assent of the Council, HAS DECIDED AS FOLLOWS: Article 1The Second Additional Protocol to the Europe Agreement between the European Communities and their Member States, of the one part, and Romania, of the other part, and to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and Romania, of the other part, is hereby approved on behalf of the European Coal and Steel Community. This text is attached to this Decision (1). Article 2The President of the Commission shall give the notification provided for in Article 9 of the Second Additional Protocol on behalf of the European Coal and Steel Community. Done at Brussels, 22 December 1994. For the CommissionThe PresidentJacques DELORS(1) See page 6 of this Official Journal.